JONES, Justice:
In the Circuit Court of Sunflower County, Appellant was convicted of attempted grand larceny and sentenced to two years in the state penitentiary. He appeals, and we reverse and remand the case.
It is unnecessary to discuss the facts except to say they were sufficient to submit the issue to the jury.
*634The only question presented here is an objection to the following instruction obtained by the State:
The Court instructs the jury for the State that if you believe from the evidence beyond a reasonable doubt that the Defendant is guilty as charged in the indictment, then it is your sworn duty to so find, and if you find the Defendant guilty, the form of your verdict may be: “We, the jury, find the Defendant guilty as charged.”
There was no instruction which stated the elements of the crime. The jury was referred to the indictment for such elements. This has been condemned by this Court on more than one occasion. Mabry v. State, 248 Miss. 149, 158 So.2d 688 (1963).
The cases cited by the State are distinguishable and do not permit affirmance of this case.
Reversed and remanded.
ETHRIDGE, C. J., and RODGERS, BRADY, and PATTERSON, JJ., concur.